It appears from,the face of the complaint that the causes of action alleged do not affect all of the defendants, and is demurrable upon this ground. (People v. Equitable Life Assurance Society, 124 App. Div. 714, 727-729.) The order is, therefore, reversed, with ten dollars costs and disbursements, and defendants’ motion for judgment on the pleadings granted, with ten dollars costs, with leave to plaintiff to plead over within ten days after service of the order of reversal upon plaintiff’s attorney. Blaekmar, P. J., Mills, Rich, Jaycox and Manning, JJ., concur.